Citation Nr: 1013309	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to 
December 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

The evidence of record shows that the Veteran's service-
connected PTSD is manifested by deficiencies in most areas of 
social functioning and occupational functioning including 
sleep disturbance with nightmares of Vietnam, intrusive 
thoughts, avoidant behavior, isolative behavior, 
hypervigilance, impaired impulse control, history of suicidal 
ideation, irritability and anger; the Veteran was assigned a 
GAF score that ranged from 40 to 65.


CONCLUSION OF LAW

The schedular criteria for an initial 70 percent disability 
rating have been met for service-connected PTSD for the 
entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As the December 2004 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
PTSD, this claim is now substantiated.  The Veteran filing a 
notice of disagreement as to this determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  In cases like this one, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been substantiated; thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the Veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The claims file contains the Veteran's VA 
treatment records, a March 2006 VA examination report and a 
February 2000 private psychosocial assessment.    

The March 2006 VA examination report reflects that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining oral history and an evaluation of the 
Veteran.  The examiner documented in detail the claimed 
symptoms and the effect those symptoms have on his 
occupational and social functioning.  Accordingly, the Board 
concludes that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action. 

II.  Merits of the Claim for Increased Rating

The Veteran filed a service connection claim for PTSD in 
March 2000.  The RO granted the claim for PTSD and assigned a 
30 percent disability rating with an effective date of March 
31, 2000.  The Veteran appeals this decision contending that 
the current disability rating should be higher.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Id.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the Veteran's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In determining whether 
the Veteran meets the criteria for a 70 percent rating, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas: work, school, family relations, 
judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A GAF score ranging between 31 and 40 
reflect "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.  A 
score of 41 and 50 indicate "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR serious impairment in social, occupation or 
school functioning (e.g., no friends, unable to keep a 
job)."  Id.  A score between 51 and 60 reflects "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupation, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61 to 
70 contemplates "[s]ome mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

The medical evidence of record consists of a VA examination 
report dated in March 2006, VA mental health treatment 
records and a private psychosocial assessment dated in 
February 2000.  Furthermore, the Veteran provided additional 
information about his PTSD symptoms in written statements in 
support of his claim.  The Board finds that this evidence, 
the most pertinent of which is summarized below, shows that 
the Veteran's condition as a whole more closely approximates 
the criteria for a rating of 70 percent rather than the 
currently assigned 30 percent disability rating.  

The evidence of record shows the Veteran's PTSD has a 
moderate to severe affect on his ability to function 
appropriately and effectively.  The private psychosocial 
evaluation conducted in February 2000 reveals that the 
Veteran reported intrusive and involuntary thoughts regarding 
his military experiences.  He has had difficulty staying and 
falling asleep.  He would sleep approximately two to three 
hours and then wake up sweating profusely and at time he 
would jump out of bed.  See also VA treatment records dated 
in January and February 2001.  The Veteran reported that he 
has nightmares that are sometimes about his trauma in 
military service.  See VA treatment records dated in May 2000 
and January 2001.  The February 2000 psychosocial assessment 
revealed that he has had flashbacks and thoughts of a plane 
crashing on the carrier when he was aboard.  The sound of 
airplanes or the smell of diesel would trigger intrusive 
thoughts and/or flashbacks.  He also indicated that he 
becomes extremely upset around places, people and events that 
remind him of his military trauma's and he avoids them.  Late 
fall is a particularly hard time for him, because several of 
the traumas occurred around that time.  The Veteran indicated 
that he has intrusive thoughts of the traumatic experiences 
of several deaths of shipmates he witnessed during service.  
The Veteran reported that he has felt emotionally numb and 
void of feeling since his return from the military.  A 
February 2001 VA psychiatric evaluation shows that the 
Veteran had poor energy, fair memory and concentration.  
Speech was coherent, but he did not volunteer any information 
unless asked.  He would take his time answering questions.  
The psychiatrist noted that the Veteran admitted to hearing 
voices, for example, he would hear people talking and nobody 
would be there.  He also would check his windows thinking 
someone was outside watching him.  The March 2006 VA 
examination revealed that the Veteran had no delusions or 
hallucinations at that time.  

The medical evidence of record indicates that the Veteran has 
impaired impulse control, difficulty adapting to stressful 
circumstances and depression.  The February 2000 psychosocial 
report shows that the Veteran had severe bouts of 
irritability and outbursts of anger.  He has had difficulty 
concentrating, remembering and staying focused on tasks.  See 
February 2000 Psychosocial Assessment.  VA mental health 
records show that the Veteran is irritable and has outbursts 
of anger.  The private psychologist in February 2000 noted 
that the Veteran was hypervigilant and he had an exaggerated 
startle response particularly around loud noises.  See also 
VA treatment record dated in January 2001.  He also indicated 
that the Veteran had bouts of severe depression, withdrawal 
and isolation.  In this regard, the Veteran was admitted for 
inpatient treatment at a VA psychiatric hospital for a few 
weeks in May 2000.  When he was admitted, the Veteran 
reported felling sad, depressed, having outbursts of anger 
(smashed a window with a shovel) and thoughts of killing 
himself with a gun he owns; however his wife talked him out 
of it.  The VA examiner in March 2006 reported that during 
the evaluation the Veteran felt tired and depressed with some 
numbing.  He also noted that the Veteran had slowed speech 
and lack of energy.  The Veteran demonstrated some 
psychomotor retardation in his communication.  Speech was 
significantly affected and slightly slow.  He also had slow 
processing speed, concentration and thinking.  The examiner 
noted that the Veteran complained of significant decreased 
sleep and he appeared somewhat dazed.  The Veteran had some 
avoidance behavior, but he was not suicidal or homicidal at 
that time.  

Furthermore, the competent medical evidence shows that the 
Veteran exhibits some inability to establish and maintain 
effective relationships.  The VA examiner in March 2006 noted 
that during the appeal the Veteran and his first wife 
divorced in part due to his PTSD symptoms.  The Veteran's ex-
wife had difficulty getting along with the Veteran and the 
Veteran had problems dealing with her son.  He has no 
children.  The March 2006 VA examination reveals that the 
Veteran lives with his fiancé and they get along well 
together.  However, the VA examiner did note some social 
isolation in part due to his PTSD symptoms.  The Veteran's 
fiancé attended the VA examination with the Veteran for 
support and collaboration.  The Veteran reported that he has 
difficulty trusting others and he hangs around mostly with 
other veterans.  See February 2000 Psychosocial Assessment.  
The psychologist in February 2000 determined that the Veteran 
had moderately severe difficulties with relationships and he 
was significantly socially impaired. 

Furthermore, the Board notes that the Veteran's PTSD symptoms 
have some affect on the Veteran's employment.  The Veteran 
had worked as an auto mechanic since military service until 
January 2006.  During the March 2006 VA examination, the 
Veteran reported that he has had significant back problems 
that have prevented him from working. The psychologist in 
February 2000 noted that the Veteran worked full time as an 
auto mechanic from 1991 to 1997.  Due to problems with his 
legs, he was only able to work part-time from 1997 to 2006.  
She determined that the Veteran's inability to work on a full 
time basis had exacerbated his PTSD symptoms.  He had more 
time to think and the painful traumas surface and cause 
problems in his personal and vocational life.  The 
psychologist determined that the Veteran could not sustain 
full time employment at any skill or exertional level due to 
the combination of his problems and he was significantly 
occupationally impaired.

The Veteran's GAF score ranged between 40 and 65 throughout 
the entire claims period.  This range in GAF score indicates 
mild to major symptoms or impairment in occupational or 
social functioning.  The Board recognizes that while a GAF 
score may be indicative of a certain level of occupational 
impairment, it is only one factor in determining the 
Veteran's degree of disability.  See Bowling v. Principi, 15 
Vet. App. 1, 14 (2001).  In this case, the Veteran's overall 
disability picture including symptoms reported at the VA 
examinations and the Board hearing indicate that the 
Veteran's disability picture more closely approximates a 70 
percent rating.

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of characteristics 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Although the evidence indicates the Veteran's PTSD 
contributed to his unemployment and caused moderate to severe 
impairment in social functioning, in reviewing the entire 
evidence of record, his symptoms do not more closely 
approximate total occupational and social impairment due to 
PTSD.  Thus, the criteria for a 100 percent rating have not 
been met.

The Board has considered whether staged ratings are 
appropriate.  The evidence of record shows that the Veteran's 
PTSD symptoms have not fluctuated materially during the 
course of this appeal.  As such, a staged rating is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected PTSD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's PTSD with the established criteria found in the 
rating schedule for a mental disorder shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Board notes that the record 
indicates the Veteran is currently unemployed.  However, the 
evidence shows that the Veteran's PTSD symptoms have not 
caused marked interference with employment that has not 
already been considered in the Veteran's current disability 
rating.  Furthermore, the medical record does not show that 
the Veteran's PTSD has necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

Entitlement to an increased rating of 70 percent for service-
connected PTSD for the entire appeal period is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


